Citation Nr: 1145534	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for chronic low back pain with multi-level degenerative disc disease of the lumbar spine and L4-5 spondylosis and spondylolisthesis, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy and neurogenic claudication.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for right lower extremity radiculopathy and neurogenic claudication.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The March 2007 rating decision continued the 20 percent disability evaluation for the service-connected low back disability.  The February 2008 rating decision granted service connection with separate ten percent disability evaluations for left and right lower extremity radiculopathy and neurogenic claudication, effective January 8, 2007.  Notably, the record reflects the Veteran's contentions that his lumbar spine disability and secondary radiculopathy have worsened.  In addition, appellate review of the claim for an increased rating for the service-connected lumbar spine disorder includes consideration of associated neurological problems.  See 38 C.F.R. § 4.71a, Note 1 preceding Diagnostic Code 5239.  Thus, the Board has recharacterized the issues on appeal to include the radiculopathy claims.  

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudication of the issues on appeal.  In essence, the Veteran contends that symptoms associated with his service-connected lumbar spine disorder have worsened since his last VA examinations in February 2007 and January 2008.  Specifically, the Veteran reports increased pain and painful flare-ups in his low back as well as limitation of motion and weakness in his legs.  He also reports ongoing treatment and physical therapy as well as using a cane to relieve symptoms.  In support of these contentions, he has submitted lay statements which report observable symptoms of pain and physical limitations due to such pain.  Additionally, he submitted a June 2007 letter from a VA physician which notes reports of increased pain in the back and right leg with prolonged sitting or standing.  The Veteran has indicated that he cannot sit, stand, or walk for prolonged periods of time.  He also reported that he can no longer do many of the activities he once enjoyed.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As the Veteran has asserted increased low back and lower extremity symptoms since the last pertinent VA examinations in February 2007 and January 2008, the Board finds that a current VA evaluation is necessary.  The purpose of the examination to be conducted pursuant to this Remand is to determine the current nature and extent of the service-connected lumbar spine and lower extremity disabilities.  

Further, as this appeal is being remanded, the RO/AMC should, on remand, obtain copies of recent pertinent outstanding VA and private treatment records and associate such documents with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain and associate with the claims folder copies of records of low back and lower extremity treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the Omaha VA Medical Center since November 2007.  If such records cannot be located or do not exist, that fact should be so noted in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected chronic low back pain with multi-level degenerative disc disease of the lumbar spine and L4-5 spondylosis and spondylolisthesis and the service-connected bilateral lower extremity radiculopathy and neurogenic claudication.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

A.  With regard to the service-connected chronic low back pain with multi-level degenerative disc disease of the lumbar spine and L4-5 spondylosis and spondylolisthesis, the examiner should:

i.  annotate all pertinent pathology associated with this disability, including, but not limited to, any limitation of flexion or unfavorable or favorable ankylosis of the thoracolumbar spine; unfavorable ankylosis of the entire spine; and associated bowel or bladder disturbance.  

ii.  indicate whether the Veteran's lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination and express an opinion on whether pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion.  

iii.  discuss the frequency (in the past 12 months) of any incapacitating episodes [defined as a period of acute relevant signs and symptoms that require bed rest prescribed by a physician and treatment by a physician] that are associated with the Veteran's service-connected lumbar spine disability; and 

iv.  comment on the effect of the service-connected lumbar spine disability on the Veteran's ability to engage in full-time employment.  

B.  With regard to the service-connected bilateral lower extremity radiculopathy and neurogenic claudication, the examiner should:

i.  annotate all pertinent pathology associated with this disability.  In particular, the examiner should discuss whether either of these disabilities are manifested by paralysis of the sciatic nerve that is complete or that is incomplete and best described as mild, moderate, moderately severe, or severe with marked muscular atrophy.  

ii.  comment on the effect of this bilateral radiculopathy disability on the Veteran's ability to engage in full-time employment.  

Complete rationale should be given for all opinions expressed.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.  
4.  Following the above, the AMC/RO should readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


